Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-02023

FRED NEKOUEE, individually,             :
                                        :
                 Plaintiff,             :
                                        :
vs.                                     :
                                        :
RLET PROPERTIES OMX, LLC, a Colorado :
limited liability company; and          :
                                        :
OFFICEMAX NORTH AMERICA, INC., an :
Ohio corporation;                       :
                                        :
                                        :
                 Defendants.            :
_______________________________________ /


                                         COMPLAINT
                                  (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

the Defendants, RLET PROPERTIES OMX, LLC, a Colorado limited liability company; and

OFFICEMAX NORTH AMERICA, INC., an Ohio corporation (sometimes referred to as

“Defendants”); for injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant RLET PROPERTIES OMX, LLC owns the property at and near 1120

Ken Pratt Boulevard, Longmont, Colorado 80501, in Boulder County (“Property”).

       3.      Defendant OFFICEMAX NORTH AMERICA, INC.’s store is located at the
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 2 of 22




Property (“OfficeMax”).

        4.      Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of the property. The Defendants’ Property and OfficeMax are located in and do

business within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.     Defendants each own, lease, lease to, or operate a place of public accommodation

as defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104.

        7.    The Property is a place of public accommodation.

        8.    OfficeMax is a place of public accommodation.

        9.    Defendants are each responsible for complying with the obligations of the ADA.

        10.    Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility.

        11.     Mr. Nekouee travels to the Longmont-Firestone area every three to six months to

accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

where he assists his brother compare prices to equipment available in other areas, or to help his

brother evaluate whether to buy or sell heavy equipment, or to vacation.

        12.     Fred Nekouee has visited the Property which forms the basis of this lawsuit on

August 1, 2018; and on May 8, 2019; and he bought goods at OfficeMax and sought to avail

himself of the goods and services at the Property on such dates.



                                                   2
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 3 of 22




        13.      Fred Nekouee attended a heavy equipment auction in the Longmont area on

October 3, 2018 and again on May 8, 2019.

        14.     Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

        15.     Fred Nekouee also visited the Longmont, Colorado area from February 3-7, 2019.

        16.     Fred Nekouee plans to return to the property to avail himself of the goods and

services offered to the public at the Property and at OfficeMax.

        17.     The Plaintiff has definite plans to return to the area and to the Property and to

OfficeMax in late September or early October 2019.

        18.     The Property and OfficeMax are close to the hotels he stays at in the area and are

close to the heavy equipment auction and dealerships he visits.

        19.    The Plaintiff likes the goods and supplies offered for sale at OfficeMax at the

Property.

        20.    The Plaintiff plans to return OfficeMax to buy office supplies or stamps.

        21.    For the reasons set forth in paragraphs 11-20 and 33, Fred Nekouee plans to return

to Property, and to OfficeMax.

        22.    The Plaintiff has encountered architectural barriers at the Property.

        23.    The barriers to access that the Plaintiff encountered at the property have endangered

his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

to access the property, and have impaired his use of the restrooms there.

        24.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        25.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.



                                                 3
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 4 of 22




       26.     Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

       27.     On his visit to Property, the Plaintiff encountered excessively steep slopes in its

parking lot.

       28.     The running slope of the walking surface in front of OfficeMax on the accessible

route to the entrance to OfficeMax is steeper than 1:48.

       29.     The cross slope of the walking surface in front of OfficeMax is steeper than 1:48.

       30.     The Plaintiff encountered and observed barriers to access in the men’s restroom in

OfficeMax; and so, he also tried to use the women’s restroom in OfficeMax, in which women’s

restroom he also encountered and observed barriers to access.

       31.     The Plaintiff is deterred from visiting the Property even though he enjoys its

goods, because of the difficulties he will experience there until the property is made accessible to

him in a wheelchair.

       32.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 38 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendants.

       33.     Fred Nekouee desires to visit the Property not only to avail himself of the goods

and services available at the property but to assure himself that this property is in compliance with

the ADA so that he and others similarly situated will have full and equal enjoyment of the Property

without fear of discrimination.



                                                 4
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 5 of 22




       34.      The Defendants have discriminated against the individual by denying him access

to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       35.      The Defendants have discriminated, and are continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       36.       Physical conditions that exist at the Property are accurately described in each

romanette “(i)” in each lettered subparagraph of paragraph 38 below

       37.       Preliminary inspections of Property and OfficeMax show that violations of the

ADA exist as set forth in paragraph 38 below.

       38.       The violations of the ADA that Fred Nekouee personally encountered or observed

include, but are not limited to:

        PARKING

             a. (i) In the parking lot, the running slope of the front section (closer to the curb) of
       the access aisle in front of OfficeMax is steeper than a slope of 1:48. (ii) This running

       slope of the front section of this access aisle is steeper than the maximum allowed slope of

       1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4. (iii) While moving in his

       wheelchair, the Plaintiff encountered this steep slope and it made his wheelchair unstable.

       (iv) The action required to reduce the slope of this access aisle is easily accomplishable

       and able to be carried out without much difficulty or expense.

             b. (i) The cross slope of the walking surface in front of the main entrance to
       OfficeMax is steeper than a slope of 1:48. (ii) The cross slope of this walking surface in


                                                   5
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 6 of 22




     front of the main entrance to OfficeMax is as steep as about 1:26.3 (3.8%) and steeper than

     the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG §

     403.3. (iii) While moving in his wheelchair, the Plaintiff encountered the steep cross slope

     of this area of the walking surface, and it made his wheelchair unstable. (iv) The action

     required to reduce the slope of this walking surface is easily accomplishable and able to be

     carried out without much difficulty or expense.

        c. (i) The cross slope of the walking surface in front of OfficeMax near the parking
     space with a symbol painted in blue and white is steeper than a slope of 1:48. (ii) The

     cross slope of this walking surface is steeper than 1:48 (2%), in violation of Federal Law

     2010, ADAAG § 403.3. (ii) Due to its steep cross slope, the Plaintiff’s wheelchair was

     made unstable while he moved in his wheelchair on this walking surface along the

     accessible route from the parking space for disabled patrons to the entrance of OfficeMax.

     (iv) The action required to reduce the cross slope of this walking surface is easily

     accomplishable and able to be carried out without much difficulty or expense.

        d. (i) The curb ramp leading to the walking surface in front of OfficeMax contains a
     change of level greater than 0.5 inches. (ii) This transition along the accessible route from

     the parking space marked for disabled use to the curb ramp shown in the photograph below

     is about 1 inch and greater than a change in level of 0.5 inches, in violation of Federal Law

     2010, ADAAG §§ 303.3 and 405.4. (iii) While moving in his wheelchair, the Plaintiff

     encountered this change in level and it stopped the forward movement of his wheelchair,

     made his wheelchair unstable, and he required assistance to move over this change of level.

     (iv) The action required to reduce this change of level is easily accomplishable and able to

     be carried out without much difficulty or expense.


                                               6
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 7 of 22




        e. (i) The transition from the access aisle to the curb ramp shown in the photographs
     below has a change of level of greater than 0.5 inches. (ii) The transition from the access

     aisle to the curb ramp along the accessible route to the entrance to OfficeMax has a change

     of level of about 1 inch and greater than the maximum allowed change of level of 0.5

     inches, in violation of Federal Law 2010, ADAAG § 303.3. (iii) While moving in his

     wheelchair, the Plaintiff encountered this change of level and it stopped the forward

     movement of his wheelchair, made his wheelchair unstable, and he required assistance to

     move his wheelchair over this change in level. (iv) The action required to reduce this

     change of level is easily accomplishable and able to be carried out without much difficulty

     or expense.




                                              7
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 8 of 22




                                     8
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 9 of 22




     MEN’S RESTROOM IN OFFICEMAX

        f. (i) The force needed to the open the entrance door to the men’s restroom in
     OfficeMax is more than 5 pounds. (ii) The force needed to open this door is about 12

     pounds and greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to

     the continuous application of force necessary to fully open a door, in violation of Federal

     Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the

     Plaintiff required assistance to open this door and to enter the men’s restroom in

     OfficeMax. (iv) The action required to reduce the force necessary to fully open this door

     is easily accomplishable and able to be carried out without much difficulty or expense.

        g. (i) The length of time for the door to the men’s restroom to close from an open
     position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The length

     of time for the door to the men’s restroom to close from an open position of 90 degrees to

     12 degrees from the latch is about 3 seconds and less than the minimum required time of 5

     seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii) Due to the short

     time for this door to the men’s restroom to close, the door closed on his wheelchair before

     the Plaintiff could not make it through the door. (iv) The action required to adjust the door

     closer to this door is easily accomplishable and able to be carried out without much

     difficulty or expense.

        h. (i) The outside of the men’s restroom in OfficeMax, does not have any signage
     with the international symbol of accessibility. (ii) As shown in the photograph below, the

     men’s restroom does not have any signage with the international symbol of accessibility,

     in violation of Federal Law 2010, ADAAG § 703.7.2.1. (iii) The Plaintiff observed this

     lack of signage, and it deters him from shopping at OfficeMax. (iv) The action required


                                               9
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 10 of 22




      to place signage at the entrance to the men’s restroom with the international symbol of

      accessibility is easily accomplishable and able to be carried out without much difficulty or

      expense.




         i.   (i) In the men’s restroom in OfficeMax, the door pull side maneuvering clearance

      in a front approach beyond the latch and parallel to the doorway is blocked by a trash can

      and is less than 18 inches. (ii) This door pull side maneuvering clearance in a front

      approach beyond the latch and parallel to the doorway is blocked by a trash can and is less

      than the minimum required clearance of 18 inches, in violation of Federal Law 2010,

      ADAAG § 404.2.4. (iii) Due to this lack of maneuvering clearance space, the Plaintiff

      required assistance to exit the men’s restroom while moving in his wheelchair. (iv) The


                                               10
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 11 of 22




      actions required to relocate this trash can and to put in place a written policy not to place a

      trash can by this door are easily accomplishable and able to be carried out without much

      difficulty or expense.

         j.   (i) In the men’s restroom in OfficeMax, a door pull is not provided on both sides

      of the door near the latch of the toilet compartment. (ii) A door pull is not provided on

      both sides of this door near the latch, in violation of Federal Law 2010, ADAAG §

      604.8.1.2.    (iii) Due to the lack of door pulls on the door to the accessible toilet

      compartment door, the Plaintiff could not fully close the door when he used the toilet. (iv)

      The action required to install door pulls on both sides of the door to the accessible toilet

      compartment is easily accomplishable and able to be carried out without much difficulty

      or expense.

         k. (i) In the men’s restroom in OfficeMax, the operation of the door latch to the toilet
      compartment door requires tight grasping, pinching, or twisting of the wrist. (ii) The

      operation of this door latch to the accessible toilet compartment door requires tight

      grasping, pinching, or twisting of the wrist, in violation of Federal Law 2010, ADAAG §§

      309.4 and 404.2.7. (iii) The Plaintiff could not operate this door latch with a closed fist or

      loose grip.   (iv) The action required to install a door latch on this accessible toilet

      compartment door that could be operated with a closed fist or loose grip is easily

      accomplishable and able to be carried out without much difficulty or expense.

         l.   (i) In the men’s restroom in OfficeMax, the lavatory drain pipes under the sinks

      are not fully insulated. (ii) As shown in the photograph below, the lavatory drain pipes

      under the sinks in this men’s restroom are not fully insulated, in violation of Federal Law

      2010, ADAAG § 606.5. (iii) Due to the lack of full insulation on the drain pipes under


                                                11
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 12 of 22




      the sinks in this men’s restroom, the Plaintiff risked skin burns and injury to his legs when

      he used one of the sinks. The Plaintiff observed that the drain pipes under these sinks are

      not fully-insulated. (iv) The actions required to fully insulate the drain pipes under these

      sinks and to maintain the insulation are easily accomplishable and able to be carried out

      without much difficulty or expense.




          m. (i) In the men’s restroom in OfficeMax, the paper towel dispenser outlet is higher
      than 48 inches above the floor. (ii) The outlet to this paper towel dispenser is higher than

      48 inches above the finish floor and outside of the reach range of an individual in a

      wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.1. (iii) Due to its height

      above the floor, from his wheelchair, the Plaintiff could not obtain a paper towel by using

      this outlet.   (iv) The action required to relocate this paper towel dispenser is easily



                                               12
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 13 of 22




      accomplishable and able to be carried out without much difficulty or expense.

         n. (i) In the men’s restroom in OfficeMax, the coat hook in the toilet compartment is
      higher than 48 inches above the floor. (ii) As shown in the photograph below, the coat

      hook in this accessible toilet compartment is about 57 inches above the finish floor and

      higher than 48 inches above the finish floor, in violation of Federal Law 2010, ADAAG §

      603.4. (iii) The Plaintiff observed the height of this coat hook above the floor, and it deters

      him from shopping at OfficeMax. (iv) The action required to relocate this coat hook is

      easily accomplishable and able to be carried out without much difficulty or expense.




                                                13
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 14 of 22




         WOMEN’S RESTROOM IN OFFICEMAX

         o. (i) The force needed to the open the entrance door to the women’s restroom in
      OfficeMax is more than 5 pounds. (ii) The force needed to open this door is about 12

      pounds and greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to

      the continuous application of force necessary to fully open a door, in violation of Federal

      Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the

      Plaintiff required assistance to open this door and to enter the women’s restroom in

      OfficeMax. (iv) The action required to reduce the force necessary to fully open this door

      is easily accomplishable and able to be carried out without much difficulty or expense.

         p. (i) The outside of the women’s restroom in OfficeMax, does not have any signage
      with the international symbol of accessibility. (ii) As shown in the photograph below, the

      women’s restroom does not have any signage with the international symbol of accessibility,

      in violation of Federal Law 2010, ADAAG § 703.7.2.1. (iii) The Plaintiff observed this

      lack of signage, and it deters him from shopping at OfficeMax. (iv) The action required

      to place signage at the entrance to the women’s restroom with the international symbol of

      accessibility is easily accomplishable and able to be carried out without much difficulty or

      expense.




                                               14
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 15 of 22




         q. (i) In the women’s restroom in OfficeMax, the door pull side maneuvering
      clearance in a front approach beyond the latch and parallel to the doorway is blocked by a

      trash can and is less than 18 inches. (ii) This door pull side maneuvering clearance in front

      approach beyond the latch and parallel to the doorway is blocked by a trash can and is less

      than the minimum required clearance of 18 inches, in violation of Federal Law 2010,

      ADAAG § 404.2.4. (iii) Due to this lack of maneuvering clearance space, the Plaintiff

      required assistance to exit the women’s restroom while moving in his wheelchair. (iv)

      The actions required to relocate this trash can and to put in place a written policy not to

                                               15
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 16 of 22




      place a trash can by this door are easily accomplishable and able to be carried out without

      much difficulty or expense.

          r.   (i) In the women’s restroom in OfficeMax, a door pull is not provided on both

      sides of the door near the latch of the toilet compartment. (ii) A door pull is not provided

      on both sides of this door near the latch, in violation of Federal Law 2010, ADAAG §

      604.8.1.2.    (iii) Due to the lack of door pulls on the door to the accessible toilet

      compartment door, the Plaintiff had difficulty opening this door when he used the toilet.

      (iv) The action required to install door pulls on both sides of the door to the accessible toilet

      compartment is easily accomplishable and able to be carried out without much difficulty

      or expense.

          s. (i) In the women’s restroom in OfficeMax, one of the lavatory drain pipes under a
      sink is not insulated and the lavatory drain pipe under the other sink is not fully insulated.

      (ii) As shown in the photographs below, the lavatory drain pipes under the sinks in this

      women’s restroom lack insulation or are not fully insulated, in violation of Federal Law

      2010, ADAAG § 606.5. (iii) Due to the lack of full insulation on the drain pipes under

      the sinks in this women’s restroom, the Plaintiff risked skin burns and injury to his legs

      when he used one of the sinks. The Plaintiff observed that the drain pipes under one of

      these sinks is not insulated. (iv) The actions required to fully insulate the drain pipes under

      these sinks and to maintain the insulation are easily accomplishable and able to be carried

      out without much difficulty or expense.




                                                 16
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 17 of 22




         t.   (i) The coat hook in the women’s restroom in OfficeMax is higher than 48 inches

      above the floor. (ii) This coat hook is about 57 inches above the finish floor and higher

                                             17
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 18 of 22




      than 48 inches above the finish floor, outside of the reach range of an individual in a

      wheelchair, in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff

      observed the height of this coat hook above the floor, and it deters him from visiting

      OfficeMax. (iv) The action required to relocate this coat hook is easily accomplishable

      and able to be carried out without much difficulty or expense.

         u. (i) In the women’s restroom in OfficeMax, the centerline of the where the toilet
      paper is dispensed from the toilet paper dispenser is not between 7 and 9 inches from the

      front of the water closet. (ii) The centerline of where the toilet paper is dispensed from

      the toilet paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches

      from the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due

      to the location of where toilet paper is dispensed, the Plaintiff could not reach toilet paper

      from this dispenser from a normal sitting position on the toilet. (iv) The action required

      to install a dispenser that holds extra rolls in a vertical position so that the centerline of

      where the toilet paper is dispensed is between 7 and 9 inches from the front of the toilet is

      easily accomplishable and able to be carried out without much difficulty or expense.

         v. (i) In the women’s restroom in OfficeMax, the handle to operate the paper towel
      dispenser is higher than 48 inches above the floor.     (ii) The handle to operate this paper

      towel dispenser is higher than 48 inches above the finish floor and outside the reach range

      of an individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.1.

      (iii) Due to the height of this handle above the floor, the Plaintiff could not obtain paper

      towels from this dispenser. (iv) The action required to relocate or replace this paper towel

      dispenser is easily accomplishable and able to be carried out without much difficulty or

      expense.


                                                18
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 19 of 22




             w. (i) In the women’s restroom in OfficeMax, the outlet of the toilet seat cover
       dispenser is higher than 48 inches above the floor. (ii) The outlet of this toilet seat cover

       dispenser is higher than 48 inches above the finish floor and outside the reach range of an

       individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.1. (iii)

       Due to its height above the floor, the Plaintiff could not reach a toilet seat cover when he

       used this restroom. (iv) The action required to relocate this toilet seat cover dispenser is

       easily accomplishable and able to be carried out without much difficulty or expense.


       39.      All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       40.      The discriminatory violations described in paragraph 38 are not an exclusive list of

the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

Plaintiff requires an inspection of the Defendants’ places of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       41.      The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

       42.      Defendants have discriminated against the individual by denying individuals access

                                                 19
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 20 of 22




to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

       43.    Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.

       44.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

warranted.

       45.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       46.     Defendants are required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its place of public accommodation

that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were



                                                 20
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 21 of 22




designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       47.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.


       48.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendants to alter the Property,

OfficeMax, and the parking lot, access aisles and walkways to make those facilities readily

accessible and useable to the Plaintiff and all other persons with disabilities as defined by the ADA;

or by closing the facilities until such time as the Defendants cure their violations of the ADA.


       WHEREFORE, Plaintiff respectfully requests:


               a.      The Court issue a Declaratory Judgment that determines that the Defendants

       at the commencement of the subject lawsuit are in violation of Title III of the Americans

       with Disabilities Act, 42 U.S.C. § 12181 et seq.


               b.      Injunctive relief against the Defendants including an order to make all

       readily achievable alterations to the facilities; or to make such facilities readily accessible

       to and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendants to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and to

                                                 21
Case 1:19-cv-02023-STV Document 1 Filed 07/12/19 USDC Colorado Page 22 of 22




       take such steps that may be necessary to ensure that no individual with a disability is

       excluded, denied services, segregated or otherwise treated differently than other

       individuals because of the absence of auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.

                            DESIGNATION OF PLACE OF TRIAL

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

Denver, Colorado as the place of trial for this action.


                                           Respectfully submitted,

                                            s/Robert J. Vincze_____
                                            Robert J. Vincze (CO #28399)
                                            Law Offices of Robert J. Vincze
                                            PO Box 792; Andover, Kansas 67002
                                            Phone: 303-204-8207
                                            Email: vinczelaw@att.net

                                            Attorney for Plaintiff Fred Nekouee




                                                 22
